UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-6264


JACOB TREMAIN COVINGTON,

                      Plaintiff – Appellant,

          v.

DOCTOR HERBAL,

                      Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Dever, III,
Chief District Judge. (5:09-ct-03176-D)


Submitted:   April 26, 2012                    Decided:   May 1, 2012


Before GREGORY, AGEE, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jacob Tremain Covington, Appellant Pro Se. Michael Gordon James,
OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Jacob Tremain Covington appeals the district court’s

order   denying     relief    on   his       complaint   filed     pursuant     to

Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics,

403 U.S. 388 (1971).         We have reviewed the record and find no

reversible    error.      Accordingly,        although   we     grant   leave   to

proceed in forma pauperis, we affirm for the reasons stated by

the district court.          Covington v. Herbal, No. 5:09-ct-03176-D

(E.D.N.C.    Jan.   31,   2012).     We       dispense   with    oral   argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.



                                                                        AFFIRMED




                                         2